DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 
Status of Claims
	Claims 1-2, 5-6, and 10-12 were rejected and claims 7-9 were objected in Office Action mailed on 01/25/2021. Claims 13-15 were allowed. 
	Applicant filed a response and amended claim 1.
	Claims 1-15 are currently pending in the application, of claims 3-4 are withdrawn from consideration.
	The merits of claims 1-2 and 5-15 are addressed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Diethelm (U.S. Patent 5,998,053) in view of Doshi et al. (U.S. Patent Application Publication 2003/0054215), Ozeki et al. (U.S. Patent Application Publication 2009/0092883), and Lee et al. (U.S. Patent 9,242,573).
Regarding claim 1, Diethelm teaches a high-temperature operating fuel cell system (apparatus with fuel cells) (column 1, lines 7-25) (see figures 1-6) comprising:
a fuel cell stack  that includes a cathode and an anode (10) (column 2, lines 11-22) and generates electrical power (current produced) (see figure 4) (column 4, lines 18-22) through an electrochemical reaction of an oxidant gas supplied to the cathode (air is fed into the individual cells) (column 2, lines 11-22) and a reformed gas supplied to the anode (methane is converted in the performer 3 together with water into hydrogen and carbon monoxide) (column 2, lines 35-46);
a combustor (afterburner chamber) (12) (column 2, lines 44-46) that combust a cathode off-gas discharged (hot exhaust gas 120”) (column 2, lines 36-46) (as shown in figure 2) from the cathode of the fuel cell stack and an anode off-gas discharge (exhaust air 120’) (column 2, lines 65-67) (as shown in figure 2) from the anode;
a heat insulator (insulating wall) (25, 25’, 26) that surrounds at least part of an outer surface of the fuel cell stack (10) and at least part of the combustor (as shown in figure 1-2);

an oxidant gas feeder (supply point) (20) that supplies the oxidant gas to the first preheater (the air 20’ enters via a channel system 21, 22)  (column 2, lines 10-22); and
a vacuum heat insulator (insulating wall) (25) that covers at least part of an outer surface of the first preheater (as shown in figure 1).
Diethelm does not explicitly articulate the specifics of the vacuum heat insulator including an outer casing and a core member.
Doshi, also directed to a high-temperature operating fuel cell (i.e., solid oxide fuel cell) (abstract), teaches a fuel cell (i.e., power system) (100) having a fuel cell stack (102) (paragraph [0022]), a combustor (i.e., combustion chamber) (106) (paragraph [0022]), and a heater (i.e., fuel vaporizer) (104) (paragraph [0022]). Doshi the system is on a vacuum vessel (paragraph [0012], [0022]-[0023]) which includes a vacuum heat insulator (i.e., thermal enclosure) (110) that covers at least part on an outer surface of the heater (as shown in figure 1) (paragraph [0022]). Further, Doshi teaches the vacuum heat insulator has a multi-layer insulation which reads on the outer casing and core member (paragraph [0049]). Doshi teaches the multi-layer vacuum heat insulator provides system efficiency (paragraph [0049]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum heat insulator of 
Diethelm does not explicitly disclose a sensor that detects information indicating stopping of a power generation operation of the fuel cell stack; and a controller with a logic circuit as recited in the claim.
Ozeki, directed to a fuel cell system (abstract), teaches a system comprising a fuel cell stack (fuel cell) (1), a combustor (combustion burner) (2a), an oxidant gas feeder (raw material feeder) (10) (abstract) (paragraph [0101]), and a preheater (4) (paragraph [0107]). Ozeki teaches the system having a sensor (11) and a controller (101) (paragraph [0059], [0162]) (see figure 6). As to the particulars of the sensor and controller recited functionality, Ozeki teaches the controller (101) analyses the electric signal output from the sensor (101), thereby detecting the raw material concentration of the combustion fuel (paragraph [0162]). Further, Ozeki teaches the controller (101) causes the sensor (11) to detect concentration of the combustion fuel and estimate a change to control the feed rate (paragraph [0165]). As such, it appears the controller receives information from the sensor relating to the gas feed rate when power generation is required to be stopped or produced. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell system of Diethelm to include a sensor and controller as taught by Ozeki in order to predictably control the feed rate of the fuel based on a signal from the sensor and regulate power generation. 
Diethelm does not explicitly disclose the controller including a logic circuit wherein the logic circuit is programmed to cause the controller to perform: determining, based on a 
Lee, drawn to a system and method for controlling air supply of fuel cell (title), teaches controllers in fuel cells can include a logic circuit (claim 6) programmed to cause the controller to calculate the available power, power required, state of charge, and control the gas feed (i.e., air supply) (claim 6). While Lee does not specifically teaches the recited functions, a skilled artisan would understand such can be programmed so that the controller can perform desired specific tasks (i.e., determine whether power generation has stopped, controlling the oxidant gas feeder). 
It would therefore be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Diethelm to include a processor and non-transitory storing instructions in the controller of Diethelm in order to include specific instructions and functions as taught by Lee. 
In addition, while the examiner addressed the functional limitations above of the controller, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. It is submitted that the apparatus of Dethelm as modified by Lee possess the requisite claimed structure (i.e., a controller including a logic circuit) such that it would necessarily follow that the system would be capable of performing the recited functionality.  

    PNG
    media_image1.png
    871
    754
    media_image1.png
    Greyscale

Regarding claim 2, Diethelm teaches the system as described above in claim 1 but does not include the particulars of the sensor and controller. However, as articulated above Ozeki teaches the specifics of the sensor and controller. Ozeki teaches the controller controls the combustion operation (controls the combustion fuel feeder) and power generation operation (reduce feed rate of fuel) (paragraph [0059], [0162], [0165]). Ozeki teaches the sensor is a flame detector (paragraph [0059], [0069], [0162], [0165], claim 14). As such, it would be obvious to a skilled artisan modify the fuel cell system of Diethelm to include a flame detector sensor and controller as taught by Ozeki in order to predictably control the feed rate of the fuel based on a signal from the sensor and regulate power generation.

Regarding claim 5, Diethelm teaches the high-temperature operating fuel cell further comprising:
a reformer (performer) (3) (column 2, lines 41) that generates the reformed gas from a power generation raw material supplied (gas 50’ is converted in the performer) (column 2, lines 35-46), the reformed gas being generated through a reforming reaction by utilizing heat of an exhaust gas generated by combustion in the combustor (combustion gas of the 50” of the auxiliary burner 5 flows and is mixed with exhaust air 120’ from the cell) (column 2, lines 47-67);
a second preheater that preheats the oxidant gas through heat exchange with the exhaust gas whose heat has been partially used for the reforming reaction in the reformer and supplies the preheated oxidant gas to the fuel cell stack (gas mixture 60’ flows between cylindrical wall 61 and 62 of the first heat exchanger 6 to an outlet point where the partially cooled gas mixture 60’ leaves the apparatus 1. The air supply into the apparatus 1 flows along the wall 61 in counterflow to the gas mixture 60’ and is thereupon heated) (column 2, lines 55-67; column 3, lines 14-16) (see figure 2); and

wherein the heat insulator (25, 25’, 26) is located on an inner surface of the casing and surrounds at least part of the outer surface of the fuel cell stack (10), at least part of the combustor (12), at least part of the outer surface of the reformer (3), and at least part of an outer surface of the second preheater (as shown in figure 2 above).  
In addition, while the examiner addressed the functional limitations above, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 6, Diethelm teaches the system as described above in claim 1 but does not include the particulars of the sensor and controller. However, as articulated above Ozeki teaches the specifics of the sensor and controller. Ozeki teaches the controller (101) analyses the electric signal output from the sensor (101), thereby detecting the raw material concentration of the combustion fuel (paragraph [0162]) and estimate a change to control the feed rate (paragraph [0165]). Diethelm disclose the supply of oxidant gas and prescribed temperatures (temperatures at which operation can be set) (column 2, lines 47-67; column 3, lines 3-22). Given the teachings of Ozeki where feed rate can be controlled, it is clear that the oxidant gas in Diethelm can be supplied for a prescribed time as feed rate is measure as a function of concentration and time which reads on the claimed limitation.  

	Regarding claim 10, Diethelm teaches the high-temperature operating fuel cell system as described above in claim 1 but does not the specifics of the vacuum heat insulator detachably disposed so as to be replaceable without disassembling the high-temperature operating fuel cell system. Nonetheless, it is noted that such is merely a matter of obvious engineering choice. For instance, a skilled artisan would consider having the vacuum heat insulator Diethelm detachably disposed so as to be replaceable for maintenance purposes or in the alternative, to individually replace any other component of the system.  
	Regarding claim 11-12, Diethelm teaches the system as described above in claim 1 and 10 but does not include the particulars of the sensor and controller. However, as articulated above Ozeki teaches the specifics of the sensor and controller. Further, Ozeki teaches the system further includes a temperature sensor (paragraph [0121]). As to the particulars of the controller, Ozeki teaches the temperature is input to the controller 101 (paragraph [0121]) suggesting the controller to store a temperature history detected by the temperature sensor. With regards to the replacement of the vacuum heat insulator, a skilled artisan would understand detecting any irregularities in the temperature input to the controller and replacing the insulator if it is not effectively containing heat. As to the annunciator, it is implicit that such would be present in the system of Ozeki as in order to observe a temperature signal (or any 
Moreover, while the examiner addressed the functional limitations above, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claims is not taught or suggested in the prior art. 
Claims 13-15 are allowed. The particulars as recited in the instant claims is not taught or suggested in the prior art.

Response to Arguments
Applicant’s argument filed on 04/23/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Doshi. 
 Examiner appreciates the amendment to the claims to address the rejection of claim 1 under 112(a) therefore, the rejection is withdrawn. In addition, the previous nonstatutory double patenting rejection is withdrawn in view of the amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723